

116 HR 7746 IH: Helping Educators with Learning Preparation Act
U.S. House of Representatives
2020-07-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 7746IN THE HOUSE OF REPRESENTATIVESJuly 23, 2020Mr. Hill of Arkansas (for himself and Mr. Gonzalez of Ohio) introduced the following bill; which was referred to the Committee on Education and LaborA BILLTo direct the Secretary of Education to establish a formula grant program to provide funds to assist educational agencies with expenses related to resuming educational activities during the 2020–2021 school year arising from the COVID–19 pandemic, and for other purposes.1.Short TitleThis Act may be cited as the Helping Educators with Learning Preparation Act or the HELP Act.2.Providing funds to aid schools in reopening and resuming instruction in response to the COVID–19 pandemic(a)In generalNot later than 30 days after the date of enactment of this section, the Secretary of Education shall establish a grant program (in this section referred to as the Program) to provide funds to States to assist local educational agencies with expenses related to reopening and resuming instruction during school year 2020–2021 arising from the COVID–19 pandemic.(b)State allocationsFrom the funds made available under subsection (h) for a fiscal year, the Secretary shall—(1)reserve three-quarters of 1 percent for allotments for the outlying areas, to be distributed among such outlying areas on the basis of their relative need, as determined by the Secretary, in accordance with the purpose of the Program;(2)reserve one-half of 1 percent for the Secretary of the Interior for schools operated or funded by the Bureau of Indian Education, to be distributed among such schools on the basis of their relative need, as determined by the Secretary of the Interior, in accordance with the purpose of the Program; and(3)from the remaining funds, allocate to each eligible State an amount equal to the sum of—(A)an amount that bears the same relationship to 20 percent of such funds as the number of individuals aged 5 through 17 in the State, as determined by the Secretary on the basis of the most recent satisfactory data, bears to the number of those individuals in all such States, as so determined; and (B)an amount that bears the same relationship to 80 percent of such funds as the number of individuals aged 5 through 17 from families with incomes below the poverty line in the State, as determined by the Secretary on the basis of the most recent satisfactory data, bears to the number of those individuals in all such States, as so determined.(c)Use of funds(1)State use of funds(A)Subgrants to local educational agenciesEach State shall use not less than 90 percent of funds allocated to such State under subsection (b) to make subgrants to local educational agencies.(B)Allocation of funds to local educational agenciesThe amount of a subgrant under subparagraph (A) shall be equal to the sum of—(i)an amount that bears the same relationship to 20 percent of the funds to be used by a State for such subgrants as the number of individuals aged 5 through 17 in the geographic area served by the local education agency, as determined by the Secretary on the basis of the most recent satisfactory data, bears to the number of those individuals in the geographic areas served by all eligible local educational agencies in the State, as so determined; and(ii)an amount that bears the same relationship to 80 percent of such funds as the number of individuals aged 5 through 17 from families with incomes below the poverty line in the geographic area served by the local educational agency, as determined by the Secretary on the basis of the most recent satisfactory data, bears to the number of those individuals in the geographic areas served by all eligible local educational agencies in the State, as so determined.(C)State expensesFrom funds not otherwise allocated under this paragraph, a State may reserve not more than 30 percent for administrative costs associated with the Program and the remainder for providing technical assistance and other emergency services to local educational agencies in response to the COVID–19 pandemic, as the State determines appropriate, including making grants or entering into contracts.(2)Local educational agency use of fundsA local educational agency shall use funds received under the Program to cover expenses related to reopening and resuming instruction during school year 2020–2021, including the following:(A)Educational technology (including hardware, software, and connectivity) for students that aids in regular and substantive educational interaction between students and their classroom instructors, including low-income students and students with disabilities, which may include assistive technology or adaptive equipment.(B)Facility sanitization.(C)Personal protective equipment.(D)School supplies.(E)Staffing.(F)Student transportation.(G)Other expenses necessary to maintain operations and continue services.(d)EligibilityA State is eligible for funds under the Program if such State submits an application not later than 60 days after the date of enactment of this section in such form and containing such information and assurances (including that such State shall submit a report on how subgrants made in accordance with the Program were used) as the Secretary determines appropriate.(e)Reports(1)Report to CongressNot later than 14 months after the date on which each State receiving funds under the Program has obligated such funds, the Secretary shall submit to Congress a report detailing—(A)the amount of funds awarded to each State, and how such funds were used;(B)the amount of each subgrant made by a State to a local educational agency, and how such subgrant was used;(C)the amount of funds reserved for each of the outlying areas, and how such funds were used; and(D)the amount of funds reserved for the Bureau of Indian Affairs, and how such funds were used, on the basis of information reported by the Secretary of the Interior.(2)Public availability of reportsThe Secretary shall make the report required under this subsection publicly available.(f)Timing requirements for grant administration(1)Application reviewNot later than 30 days after the receipt of an application required under subsection (d), the Secretary shall make a final determination regarding the acceptance or rejection of such application.(2)Award of fundsNot later than 90 days after the date of enactment of this section, the Secretary shall allocate, in accordance with subsection (b), all funds made available under subsection (h).(g)Limitations on funds(1)Termination of funds availabilityA State receiving funds under the Program may obligate and spend such funds until 1 year after the date of receipt or until September 30, 2021, whichever comes last.(2)Supplement, not supplantFunds made available under the Program shall be used to supplement, and not supplant, other Federal, State, and local funds that would otherwise be expended to carry out activities under the Program.(h)Program funding(1)Authorization of appropriationsTo carry out the Program, there is authorized to be appropriated $25,000,000,000 for fiscal year 2021.(2)Use of available fundsNotwithstanding any other provision of law, and in addition to amounts made available pursuant to paragraph (1), the Secretary shall use all funds made available to the Secretary for any program or activity that remain unobligated as of September 30, 2020, to carry out the Program, except that the Secretary may not use funds appropriated pursuant to the Coronavirus Aid, Relief, and Economic Security Act.(i)DefinitionsIn this section, the following definitions apply:(1)Local educational agencyThe term local educational agency has the meaning given such term in section 8101 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7801), including the limitation in such section on receipt of funds under special programs for elementary or secondary schools funded by the Bureau of Indian Education.(2)Outlying areaThe term outlying area means—(A)American Samoa, the Commonwealth of the Northern Mariana Islands, Guam, and the United States Virgin Islands; and(B)notwithstanding section 105(f)(1)(B)(v) of the Compact of Free Association Amendments Act of 2003 (48 U.S.C. 1921d(f)(1)(B)(v)) and any other law, the Federated States of Micronesia, the Republic of the Marshall Islands, and the Republic of Palau.(3)Poverty lineThe term poverty line has the meaning given such term in such section 8101.(4)SecretaryThe term Secretary means the Secretary of Education.(5)StateThe term State means each of the several States, the District of Columbia, and the Commonwealth of Puerto Rico.